In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-484 CR

____________________


WILLIAM FOSTER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 91660




MEMORANDUM OPINION (1)
	On December 2, 2004, we informed the parties that our jurisdiction was not
apparent from the notice of appeal, and notified them that the appeal would be dismissed
for want of jurisdiction unless we received a response showing grounds for continuing the
appeal.  The appellant did not file a response.

	The notice of appeal seeks to appeal "for dismissal in violation of the Texas Speedy
Trial Act."  The district clerk informed the Court that no denial order had been entered. (2)
	Accordingly, we hold the appellant failed to invoke our appellate jurisdiction
because no appealable order has been signed by the trial court.  The appeal is dismissed
for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
										PER CURIAM

Opinion Delivered January 19, 2005 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.












1. Tex. R. App. P. 47.4.
2. We express no opinion on the appealability of an interlocutory order denying a
motion for speedy trial.  See Ex parte Weise, 55 S.W.3d 617, 619-20 (Tex. Crim. App.
2001); Ex parte Delbert, 582 S.W.2d 145, 146 (Tex. Crim. App. 1979).  Presumably, the
appellant is not referring to former Article 32A.02, Code of Criminal Procedure.  See
Meshell v. State, 739 S.W.2d 246 (Tex. Crim. App. 1987).